UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33573 Louisiana Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 20-8715162 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Veterans Memorial Boulevard, Metairie, Louisiana (Address of Principal Executive Offices) (Zip Code) (504) 834-1190 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.[x] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller reporting company[x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ]Yes [x] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 14, 2011, there were 3,263,268 shares of the Registrant’s common stock outstanding. PART I - FINANCIAL INFORMATION Interim financial information required by Rule 10-01 of Regulation S-X and Item303 of Regulation S-K is included in this Form 10-Q as referenced below. Page Item1- Financial Statements 3 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item3- Quantitative and Qualitative Disclosures About Market Risk 28 Item4- Controls and Procedures 28 PART II - OTHER INFORMATION Item1- Legal Proceedings 29 Item1A- Risk Factors 29 Item2- Unregistered Sales of Equity Securities and Use of Proceeds 29 Item3- Defaults Upon Senior Securities 29 Item4- (Removed and Reserved) 29 Item5- Other Information 29 Item6- Exhibits 29 Signatures 31 2 LOUISIANA BANCORP, INC. Consolidated Balance Sheets (unaudited) September 30, 2011 December 31, 2010 (In Thousands) Assets Cash and Due from Banks $ $ Short-Term Interest-Bearing Deposits Total Cash and Cash Equivalents Certificates of Deposit Securities Available-for-Sale, at Fair Value (Amortized Cost of $50,320 and $61,429, respectively) Securities Held-to-Maturity, at Amortized Cost (Estimated Fair Value of $53,593 and $67,355, respectively) Loans, Net of Allowance for Loan Losses of $1,811 and $1,759, respectively Accrued Interest Receivable Other Real Estate Owned Stock in Federal Home Loan Bank Premises and Equipment, Net Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits Non-Interest-Bearing $ $ Interest-Bearing Total Deposits Federal Home Loan Bank Advances Reverse Repurchase Agreements Advance Payments by Borrowers for Taxes and Insurance Accrued Interest Payable Other Liabilities Total Liabilities Commitments and Contigencies - - Shareholders' Equity Common Stock, $.01 Par Value, 40,000,000 Shares Authorized; 6,345,732 Shares Issued; 3,263,268 and 3,640,918 Outstanding, respectively 63 63 Additional Paid-in-Capital Unearned ESOP Shares ) ) Unearned Recognition and Retention Plan Shares ) ) Treasury Stock, at Cost (3,082,464 shares and 2,704,814 shares, respectively) ) ) Retained Earnings Accumulated Other Comprehensive Income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 LOUISIANA BANCORP, INC. Consolidated Statements of Income (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, (In Thousands, Except per Share data) Interest and Dividend Income Loans, Including Fees $ Mortgage Backed Securities Investment Securities Other Interest-Bearing Deposits 9 11 24 31 Total Interest and Dividend Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses 89 82 59 Net Interest Income after Provisionfor Loan Losses Non-Interest Income Customer Service Fees 99 87 Gain on Sale of Loans 55 Gain on Sale of Securities 72 72 Other Income 20 19 66 61 Total Non-Interest Income Non-Interest Expense Salaries and Employee Benefits Occupancy Expense Louisiana Bank Shares Tax 43 53 FDIC Insurance Premium 48 44 Net Cost of OREO Operations 72 Other Expenses Total Non-Interest Expense Income Before Income Tax Expense Income Tax Expense Net Income $ Earnings Per Share Basic $ Diluted $ See accompanying notes to unaudited financial statements. 4 LOUISIANA BANCORP, INC. Consolidated Statements of Comprehensive Income (Unaudited) For the Nine Months Ended September 30, (In Thousands) Net Income $ $ Other Comprehensive Income, Net of Tax Unrealized Holding Gains Arising During the Period 48 Reclassification Adjustment for Gains Included in Net Income - ) Total Other Comprehensive Gain 48 2 Comprehensive Income $ $ See accompanying notes to unaudited financial statements. 5 LOUISIANA BANCORP, INC. Consolidated Statements of Changes in Shareholders' Equity (unaudited) For the Nine Months Ended September 30, 2011 and 2010 (Dollars in thousands) Accumulated Additional Unearned Unearned Other Total Common Paid-in ESOP RRP Treasury Retained Comprehensive Shareholders' Stock Capital Stock Stock Stock Earnings Income (Loss) Equity Balances at December 31, 2009 $
